Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/ Restrictions
Applicant's election of group I: claims 1-4, 7-9, in the “Response to Election / Restriction Filed - 02/04/2022”, withdrawal of non-elected claims 5-6, 10-11 are acknowledged. This office action considers claims 1-11, in “Claims - 05/13/2020”, pending for prosecution, of which claims 5-6, 10-11 are withdrawn.
Examiner would also like to note that claims in group I (claims 1-4, 7-9) and group II (Claims 5-6, 10-11) are directed to two distinct inventive concepts. Therefore, there would be a serious search and/or examination burden on the examiner. Thus the restriction requirement has been maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 3-4, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakata Nobuyuki (JP 2015159235 – hereinafter Nobuyuki) in view of Yoshimochi (US 20120326207 A1 – hereinafter Yoshimochi).
Regarding Claim 1, Nobuyuki teaches a wide gap semiconductor device (see the entire document; Figs. 2 along with Fig. 3; specifically, [0035]-[0042], and as cited below), comprising:

    PNG
    media_image1.png
    265
    516
    media_image1.png
    Greyscale

Nobuyuki – Fig. 2
a drift layer (12; Fig. 2; [0035] – “a drift layer 12”) being a first conductivity type ([0038] – “The conductivity type of drift layer 12 is n-type”); 
a well region ({14, 20} – [0035] – “well region 14”; [0042] – “well region 20”) being a second conductivity type ([0039] – “The conductivity type of the well region 14 is p-type”; [0042] – “The conductivity type of the well region 20 is p-type”) and provided in the drift layer (12); 
a source region (16 – [0035] – “source region 16”) provided in the well region (14); 
46 – [0018] – “contact electrode (46)”) provided in the well region (14) and electrically connected to a gate pad (30 – [0035] – “a gate pad electrode 30” – 30 is over 24, therefore electrically connected); and 
a diode region (104 – [0033]) provided in the well region ({14, 20}) and provided between the source region (16) and the gate contact region (24) in a plane direction (Fig. 2 shows that 104 is between source 16 and gate. 
But, Nobuyuki does not expressly disclose the diode 104 to be a Zener diode.
However, in para. [0066] Nobuyuki indicates that the reverse breakdown voltage of diode 104 is set to an appropriate magnitude at which the gate can be protected. As such the diode 104 appears to work like a Zener diode. Furthermore, it is well known in the art to place a Zener diode between a gate and a source as is also taught by Yoshimochi (Yoshimochi Fig. 17 shows a “zener diode 111 (Z.sub.D) is connected between the source terminal 102 (S) and the gate terminal 103 (G) (between the source and the gate)” – [0236]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace diode 104 of Nobuyuki with the Zener diode 111 of Yoshimochi.
The ordinary artisan would have been motivated to replace diode 104 of Nobuyuki with the Zener diode 111 of Yoshimochi in the manner set forth above for, at least, this integration will enable one skilled in the art to design a power transistor with a gate-protecting Zener diode (Yoshimochi – [0194]).
Regarding Claim 3, the combination of Nobuyuki and Yoshimochi teaches the wide gap semiconductor device according claim 1, wherein the gate contact region is a Nobuyuki – Fig. 2 shows the gate contact region 46 is on “impurity concentration of the n-type impurity region 40” – [0066]).
Regarding Claim 4, the combination of Nobuyuki and Yoshimochi teaches the wide gap semiconductor device according to claim 1, wherein the Zener diode region and the source region are separated in the same plane direction (Nobuyuki – Fig. 2 shows diode region 104 and source region 16 are separate regions in the cross-section view even though they are abutting).
Regarding Claim 7, the combination of Nobuyuki and Yoshimochi teaches the wide gap semiconductor device according to claim 1, wherein the well region (Nobuyuki Fig. 2 - {14, 20}) has a first well region (20) provided below a part of the gate pad (30) and a second well region (14) separated from the first well region (that is, 30 and 14 are separate regions as shown in Fig. 2), 
the Zener diode region (104) or the secondary MOSFET region is provided in the first well region (104 in first well region 20).
Regarding Claim 9, the combination of Nobuyuki and Yoshimochi teaches the wide gap semiconductor device according to claim 1, further comprising: 
an interlayer insulating film (Nobuyuki 26 – “interlayer insulating film 26” – [0035] – also Fig. 2); and 
a gate insulating film (22 – “a gate insulating film 22” – [0035]) provided between the well region ({14, 20}) and the interlayer insulating film (26), wherein the gate 22 having a substantially uniform thickness).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nobuyuki in view of Yoshimochi and in further view of Nakazawa et al. (US 20060261391 A1 – hereinafter Nakazawa).
Regarding Claim 2, the combination of Nobuyuki and Yoshimochi teaches claim 1 from which claim 2 depends.
But, Nobuyuki does not expressly disclose wherein the Zener diode region has a superhigh-concentration second type semiconductor region and a high-concentration first conductivity type semiconductor region adjacent to the superhigh-concentration second conductivity type semiconductor region, 
the gate contact region is adjacent to the high-concentration first conductivity type semiconductor region, and
the superhigh-concentration second conductivity type semiconductor region is provided in a side of the source region than the high-concentration first conductivity type semiconductor region.  
However, in a related art, Nakazawa teaches the Zener diode region has a superhigh-concentration second type semiconductor region (Nakazawa – Fig. 2 – 8a – [0061] – “p.sup.--type semiconductor regions 8a”)) and a high-concentration first conductivity type semiconductor region ([0061] – 15 - “A plurality of n.sup.+-type semiconductor regions 15”) adjacent to the superhigh-concentration second conductivity 8a and 15 are adjacent to each other shown in Fig. 2), 
the gate contact region (gate pad GP) is adjacent to the high-concentration first conductivity type semiconductor region (GP is adjacent to 15 shown in Fig. 2), and
the superhigh-concentration second conductivity type semiconductor region (8a) is provided in a side of the source region than the high-concentration first conductivity type semiconductor region (8a is situated adjacent to source 24 shown in Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, form a Zener diode region having a superhigh-concentration second type semiconductor region and a high-concentration first conductivity type semiconductor region adjacent to the superhigh-concentration second conductivity type semiconductor region, the gate contact region is adjacent to the high-concentration first conductivity type semiconductor region, and the superhigh-concentration second conductivity type semiconductor region is provided in a side of the source region than the high-concentration first conductivity type semiconductor region as taught by Nakazawa into the combination of Nobuyuki and Yoshimochi.
The ordinary artisan would have been motivated to integrate the teachings of Nakazawa into the combination of Nobuyuki and Yoshimochi in the manner set forth above for, at least, this integration will enable one skilled in the art to design a power transistor with a gate-protecting Zener diode as is well known in the art.
Allowable Subject Matter
8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
Regarding claim 8: wherein a separation region, being a first conductivity type semiconductor and having a higher impurity concentration than the drift layer, is provided between the first well region and the second well region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898